DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending. 
Claims 1-20 are rejected, grounds follow.
THIS OFFICE ACTION IS FINAL, see additional information at the conclusion of this action.



Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 26 September 2022 regarding the 35 USC 102 rejection of claims 1, 4, 10-12, and 14 (claim 1 representative) have been fully considered but they are not persuasive. Applicant argues two points 1) that SHULER allegedly fails to disclose defining a first control loop by selecting from a plurality of predefined first control loop parameter options; and 2) that SHULER allegedly does not disclose control loops generally; and accordingly SHULER allegedly fails to disclose assigning [the terminals] based at least in part on a selection of a predefined control loop parameter option. Examiner disagrees.
As to the first point, the “plurality of control loop parameter options” of the claim under broadest reasonable interpretation must include at least “one or more … options specify[ing] a type of input terminal and/or a type of output terminal” (see claim 7, which descends from 6 further 1). 
Further, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that apparently the control loops are particular algorithmic details such as throttle time or derivative time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A control loop is not identical with a control algorithm as remarks appear to allege with reference to e.g. throttling range, derivative time, scheduling setpoints, etc. and these features are not claimed in claim 1; at most the claim recites that the control loop may be used for control – and the output and input terminals of Shuler are used for control. (Examiner notes for clarity of the record that Schuler does discuss mapping setpoints from input terminals to outputs to equipment, see e.g. [0079]).

Applicant's arguments regarding the 35 USC 103 rejections of claims 2-3, 5-9, 13, and 15-20 have been fully considered but they are not persuasive. Applicant does not argue separate eligibility for claims 2-3, 5-9, 13, and 15-18; The reliance on the arguments of claim 1 are not persuasive for the above noted reasons. Regarding Claim 19, in addition to Applicant further argues the lack of a mobile device in Schuler.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the mobile device and motivation for using a mobile device to carry out configuration are supplied by the teachings of Wacker, and it is the combination which teaches or fairly suggests all of the limitations of the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Schuler et al., US Pg-Pub 2017/0292729 (hereafter SCHULER).

Regarding Claim 1, SCHULER discloses:
A method (see figs. 6, 2, 4, and 5) of programming a building controller (fig. 2, [0016] “thermostat 100”) to control building equipment (fig. 2 [0016] “HVAC system 14”, particularly [0018] “components 22a-d”) of a building, (fig. 1 [0016] “Building 12” ) 
the building controller having a plurality of terminals, (fig. 2, [0016] “Terminals or connections 222a-222d” ) 
the method comprising: selecting via a user interface ([0024] “user interface 236”) a first building equipment (e.g. component 22a, see fig. 2) to be controlled by the building controller ( [0029] “the user, technician or installer of the thermostat identifies parameters 105 to the Configurable I/O Manager 114 (via the HVAC Controller 112 and User Interface 236) that includes an HVAC Component Type identification”) from a plurality of predefined building equipment options; ([0029] “…as reflected in Table II of FIG. 5 that is associated with the HVAC Component 22a, 22b, 22c or 22d to be connected to the corresponding terminal 222 of the Thermostat 100.” e.g. temperature sensor inputs, analog control outputs, see [0029] and fig. 5) 
defining via the user interface a first control loop (fig. 4, interface signal types 402a-402h, see [0028]) for controlling the first building equipment by selecting from a plurality of predefined first control loop parameter options; ([0019] “the Configurable I/O Manager 114 generates and outputs a group of configuration control signals 108a-d for each Configurable I/O Circuit 117 and associated Amplifier Circuit 120 of the Configurable Interface Circiuit 102 based on the parameters 105 identified to configure the connection or terminal controlled by the respective Configurable I/O Circuit 117 and associated Amplifier Circuit 120.” see fig. 2) 
assigning one or more of the plurality of terminals (e.g. terminals 222a and 222ab) of the building controller to the first control loop based at least in part on which of the plurality of predefined first control loop parameter options were selected; (see fig. 4 and [0028] “FIG. 4. As shown in Table I, each of the interface signal types (input or output) that may be selected for configuring a given connection or terminal 222 coupled to the Configurable Interface Circuit 102 is identified by a corresponding one of the states 402a, 402b, 402c (i.e., 402cA as depicted in FIG. 3A and 402cB as depicted in FIG. 3B)” and [0019] “The Configurable Interface Circuit 102 configures a given terminal 222a, 222b, 222c and 222d for the input or output interface signal type for connection to a respective component 22a-22d of the HVAC System 14 based on the configuration control signals 108a-c and another configuration control signal 108d”) 
selecting via the user interface a second building equipment to be controlled (e.g. components 22b and/or 22c, see fig. 2) by the building controller from the plurality of predefined building equipment options; (fig. 6 and [0077] “After completing step 624, the processor 110 may continue processing at step 604 for any other terminals to be configured.”)
defining via the user interface a second control loop (fig. 4, interface signal types 402a-402h, see [0028]) for controlling the second building equipment by selecting from a plurality of predefined second control loop parameter options; ([0019] “the Configurable I/O Manager 114 generates and outputs a group of configuration control signals 108a-d for each Configurable I/O Circuit 117 and associated Amplifier Circuit 120 of the Configurable Interface Circiuit 102 based on the parameters 105 identified to configure the connection or terminal controlled by the respective Configurable I/O Circuit 117 and associated Amplifier Circuit 120.” see fig. 2)
and assigning one or more of the plurality of terminals (e.g. terminals 222ab and 222b (for equipment 22b) and/or terminals 222c and 222cd (for equipment 22c)) of the building controller to the second control loop based at least in part on which of the plurality of predefined second control loop parameter options were selected. (see fig. 4 and [0028] “FIG. 4. As shown in Table I, each of the interface signal types (input or output) that may be selected for configuring a given connection or terminal 222 coupled to the Configurable Interface Circuit 102 is identified by a corresponding one of the states 402a, 402b, 402c (i.e., 402cA as depicted in FIG. 3A and 402cB as depicted in FIG. 3B)” and [0019] “The Configurable Interface Circuit 102 configures a given terminal 222a, 222b, 222c and 222d for the input or output interface signal type for connection to a respective component 22a-22d of the HVAC System 14 based on the configuration control signals 108a-c and another configuration control signal 108d”)



Regarding Claim 4, SCHULER discloses all of the limitations of parent claim 1,
SCHULER further discloses:
wherein the one or more of the plurality of terminals assigned to the second control loop (e.g. terminals 222ab and 222b for equipment 22b) include at least one terminal (i.e. terminal 222b) that is different from the one or more of the plurality of terminals assigned to the first control loop. (i.e. terminal 222a)




Regarding Claim 10, SCHULER discloses all of the limitations of parent claim 1,
SCHULER further discloses:
wherein the plurality of predefined first control loop parameter options include a control loop type option, ([0073] “In step 604, the processor 110 next determines whether the user or installer has selected or identified a terminal 222a, 222b, 222c or 222d to be configured for input or output.”) 
wherein the control loop type option is selectable from two or more of: modulating control; (see e.g. [0018] “B=modulator (0-10V)” and [0075] “If it is determined that the selected HVAC System component identification corresponds to an output type, the processor 110 displays via the User Interface 236 a request for the user or installer to identify a first voltage for a low end of the analog output voltage range to associate with the interface signal output type associated with the selected HVAC System component and a second voltage for a high end of the analog output voltage range” i.e. modulating 0-10 Vdc control) floating control; pulse width modulating control; digital control; staging control; and monitoring. ([0074] “If it is determined that the selected HVAC System component identification corresponds to a digital input type, the processor 110 configures the current identified terminal 22 as an interface signal type corresponding to a digital input type” i.e. digital sensor input monitor)


Regarding Claim 11, SCHULER discloses all of the limitations of parent claim 10,
SCHULER further discloses:
wherein at least some of the plurality of predefined first control loop parameter options are dependent on the control loop type option that is selected. (e.g. [0075] “If it is determined that the selected HVAC System component identification corresponds to an output type, the processor 110 displays via the User Interface 236 a request for the user or installer to identify a first voltage for a low end of the analog output voltage range to associate with the interface signal output type associated with the selected HVAC System component and a second voltage for a high end of the analog output voltage range”)

Regarding Claim 12, SCHULER discloses all of the limitations of parent claim 1,
SCHULER further discloses:
wherein at least some of the plurality of predefined first control loop parameter options are dependent on the first building equipment that is selected. (see e.g. [0029] “For example, when the HVAC Component Type identified by a user, technician or installer is for a remote indoor temperature sensor input, the HVAC Controller 112 or the Configurable I/O Manager 114 is able to: (1) recognize that the identified remote indoor temperature sensor input may be an NTC Thermistor Type 2 Sensor Input or a remote indoor temperature sensor that provides a 0-10 VDC input based on the sensed temperature, and (2) prompt the user, technician or installer via the User Interface 236 to select one of these two interface signal types.”)

Regarding Claim 14, SCHULER discloses all of the limitations of parent claim 1,
SCHULER further discloses:
wherein one or more of the plurality of predefined first control loop parameter options includes an option to define one or more points (e.g. LO and HI points for output control) for the first control loop. ([0018] “A first of the parameters 105 may be set to B=Modulator (0-10V), a second parameter may be set to forward or reverse to describe if the modulator will raise or lower output in response to a setpoint, a third parameter may be set to LO value represented by 0 Vdc and a fourth parameter may be set to HI value that represents 10 Vdc such as 10 for 10V or 100 for 100%. )





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-9, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHULER in view of Wacker et al., US Pg-Pub 2005/0040248 (hereafter WACKER).

Regarding Claim 2, SCHULER teaches all of the limitations of parent claim 1, 
SCHULER differs from the claimed invention in that:
schuler does not clearly teach wherein the user interface is part of a mobile device.

However, WACKER teaches a configuration method and system for thermostats ([0001] “The present invention pertains … to the configuring, setting and adjusting of programmable thermostats of air management systems.”) where the user interface for configuring the thermostat is part of a mobile device ([0004] “All of the items that need to be done for configuring, setting, adjusting and controlling a system via the thermostat, controller or computer may be done on a PDA”) 

WACKER is analogous art because it is from the same field of endeavor as the claimed invention and other references of configuration of home automation equipment, and contains overlapping structural and functional similarities; both SCHULER and WACKER operate HVAC equipment by means of a thermostat controller. Both SCHULER and WACKER configure the thermostat controller by means of a user interface.

One of ordinary skill in the art before the application was effectively filed could have modified the teachings of SCHULER to include the interface on a mobile device, as suggested by WACKER.

One of ordinary skill in the art before the application was effectively filed could have been motivated to make this modification in order to allow configuration at any time or location as desired (i.e. convenience) as suggested by WACKER. ([0004] “All of the items that need to be done for configuring, … may be done on a PDA at any time at a location as desired, possibly remote from the building having the system. Whether at the office, home or other place, one may configure, set and adjust, among other things, with the PDA, parameters and actions of a controller relative to various air management systems at different facilities.”)

Regarding Claim 3, SCHULER teaches all of the limitations of parent claim 1,
SCHULER differs from the claimed invention in that:
SCHULER does not clearly teach: downloading control loop parameters for the defined first control loop and the defined second control loop to the building controller.

However, WACKER teaches a configuration method and system for thermostats ([0001] “The present invention pertains … to the configuring, setting and adjusting of programmable thermostats of air management systems.”) where the user interface for configuring the thermostat is part of a mobile device ([0004] “All of the items that need to be done for configuring, setting, adjusting and controlling a system via the thermostat, controller or computer may be done on a PDA”) including downloading configurations from the mobile device to the building controller ([0004] “Programmed configurations, settings, adjustments and the like may be done with the PDA. … and then download any changes to the respective thermostat, controller, computer or control module of the system.” )

WACKER is analogous art because it is from the same field of endeavor as the claimed invention and other references of configuration of home automation equipment, and contains overlapping structural and functional similarities; both SCHULER and WACKER operate HVAC equipment by means of a thermostat controller. Both SCHULER and WACKER configure the thermostat controller by means of a user interface.

One of ordinary skill in the art before the application was effectively filed could have modified the teachings of SCHULER to include the interface on a mobile device and download configurations into the controller from a mobile device, as suggested by WACKER.

One of ordinary skill in the art could have been motivated to make this modification in order to allow configuration at any time or location as desired (i.e. convenience) as suggested by WACKER. ([0004] “All of the items that need to be done for configuring, … may be done on a PDA at any time at a location as desired, possibly remote from the building having the system. Whether at the office, home or other place, one may configure, set and adjust, among other things, with the PDA, parameters and actions of a controller relative to various air management systems at different facilities.”)

Regarding Claim 5, SCHULER teaches all of the limitations of parent claim 1, 
SCHULER does not clearly teach:
wherein the building controller is wall mountable 
and the plurality of terminals are fixed, 
and each terminal is configured to be coupled to a wire that is connected to a corresponding building equipment. 

However, WACKER teaches a configuration method and system for thermostats ([0001] “The present invention pertains … to the configuring, setting and adjusting of programmable thermostats of air management systems.”) where the building controller is wall-mountable ([0107] “The sub-base is mounted on the wall”) with fixed terminals (see e.g. fig. 2, sub-base 14, including screw point connectors. and [0078]) which may be coupled to wires connected to building equipment ([0107] “The sub-base(s) include the equipment control connections.” )

WACKER is analogous art because it is from the same field of endeavor as the claimed invention and other references of configuration of home automation equipment, and contains overlapping structural and functional similarities; both SCHULER and WACKER operate HVAC equipment by means of a thermostat controller. Both SCHULER and WACKER configure the thermostat controller by means of a user interface.

One of ordinary skill in the art before the application was effectively filed could have modified the teachings of SCHULER to include the wall mounted fixed terminal baseplate, as suggested by WACKER.

One of ordinary skill in the art before the application was effectively filed could have been motivated to make this modification in order to accommodate different system applications as suggested by WACKER ([0107] “Different sub-bases will be used for different applications including; up to 3 heating stages/3 cooling stages or 2 heating stages/4 cooling stages, modulating outputs, and dehumidification high limit control. Each sub-base is compatible with the common cover assembly.”)


Regarding Claim 6, SCHULER teaches all of the limitations of parent claim 1,
SCHULER further teaches:
wherein the plurality of terminals include: one or more universal IO (UIO) terminals ([0015] “a configurable interface circuit for selectively configuring a terminal or connection to one of a plurality of input and output interface”)  that are configurable to be one of an analog input terminal, a digital input terminal, analog output terminal and a digital output terminal; (see e.g. [0077] “the processor 110 recognizes that the selected identification of the HVAC System component corresponds to an analog input type … configure[ing] the current terminal 222 for the interface signal input type corresponding to the identified analog input type”)
SCHULER differs from the claimed invention in that: 

one or more digital input (DI) terminals; 
and one or more digital output (DO) terminals. 

However, However, WACKER teaches a configuration method and system for thermostats ([0001] “The present invention pertains … to the configuring, setting and adjusting of programmable thermostats of air management systems.”) where the thermostat system includes a plurality of base plates which may include different terminal configurations ([0107] “Different sub-bases will be used for different applications including; up to 3 heating stages/3 cooling stages or 2 heating stages/4 cooling stages, modulating outputs, and dehumidification high limit control. Each sub-base is compatible with the common cover assembly.”) where a given sub-base may include digital input terminals (e.g. [0136] “remote occupancy input (digital input)” ) and digital output terminals (e.g. [0136] “auxiliary relay” which maybe be a binary enable/disable, i.e. digital output, see [0158] “The aux (auxiliary) relay normal function may be … economizer enable” )

WACKER is analogous art because it is from the same field of endeavor as the claimed invention and other references of configuration of home automation equipment, and contains overlapping structural and functional similarities; both SCHULER and WACKER operate HVAC equipment by means of a thermostat controller. Both SCHULER and WACKER configure the thermostat controller by means of a user interface.

One of ordinary skill in the art before the application was effectively filed could have modified the teachings of SCHULER to include the wall mounted fixed terminal baseplate, as suggested by WACKER.

One of ordinary skill in the art before the application was effectively filed could have been motivated to make this modification in order to accommodate different system applications as suggested by WACKER ([0107] “Different sub-bases will be used for different applications including; up to 3 heating stages/3 cooling stages or 2 heating stages/4 cooling stages, modulating outputs, and dehumidification high limit control. Each sub-base is compatible with the common cover assembly.”)

Regarding Claim 7, the combination of SCHULER and WACKER teaches all of the limitations of parent claim 6,
SCHULER further teaches:
wherein: one or more of the plurality of predefined first control loop parameter options ([0029] “the HVAC Controller 112 or the Configurable I/O Manager 114 is able to: (1) recognize that the identified remote indoor temperature sensor input may be an NTC Thermistor Type 2 Sensor Input or a remote indoor temperature sensor that provides a 0-10 VDC input based on the sensed temperature, and (2) prompt the user, technician or installer via the User Interface 236 to select one of these two interface signal types.”) specifies a type of input terminal and/or a type of output terminal for use by the first control loop; (see fig. 4, e.g. “NTC thermistor type 2”; “0-10 Vdc input”, etc.) 
and one or more of the plurality of predefined second control loop parameter options specifies a type of input terminal and/or a type of output terminal for use by the second control loop. (fig. 6 and [0077] “After completing step 624, the processor 110 may continue processing at step 604 for any other terminals to be configured.”) 

Regarding Claim 8, the combination of SCHULER and WACKER teaches all of the limitations of parent claim 7, 
SCHULER further teaches:
wherein the first control loop shares at least one terminal with the second control loop. (e.g. in the case of equipment 22a and 22b, terminal 222ab is shared.)

Regarding Claim 9, the combination of SCHULER and WACKER teaches all of the limitations of parent claim 7,
SCHULER further teaches:
wherein the first control loop does not share any terminals with the second control loop. (e.g. in the case of equipment 22a and 22c, none of the terminals 222a-222d are shared)

Regarding Claim 13, SCHULER teaches all of the limitations of parent claim 1,
SCHULER differs from the claimed invention in that:
SCHULER does not clearly teach: defining via the user interface a schedule for each of the first control loop and the second control loop. 

However, WACKER teaches a configuration method and system for thermostats ([0001] “The present invention pertains … to the configuring, setting and adjusting of programmable thermostats of air management systems.”) where the user interface for configuring the thermostat is part of a mobile device ([0004] “All of the items that need to be done for configuring, setting, adjusting and controlling a system via the thermostat, controller or computer may be done on a PDA”) including options for defining a schedule for the controller (see e.g. [0089] “An events schedule screen in FIG. 9g provides for the modification of the schedule relative to unoccupied and occupied times of each day of the week.”)

WACKER is analogous art because it is from the same field of endeavor as the claimed invention and other references of configuration of home automation equipment, and contains overlapping structural and functional similarities; both SCHULER and WACKER operate HVAC equipment by means of a thermostat controller. Both SCHULER and WACKER configure the thermostat controller by means of a user interface.

One of ordinary skill in the art before the application was effectively filed could have modified the teachings of SCHULER to include the interface on a mobile device, including schedule setting options, as suggested by WACKER.

One of ordinary skill in the art before the application was effectively filed could have been motivated to make this modification in order to allow configuration at any time or location as desired (i.e. convenience) as suggested by WACKER. ([0004] “All of the items that need to be done for configuring, setting, adjusting and controlling … may be done on a PDA at any time at a location as desired, possibly remote from the building having the system. Whether at the office, home or other place, one may configure, set and adjust, among other things, with the PDA, parameters and actions of a controller relative to various air management systems at different facilities.”)

Regarding Claim 15, SCHULER teaches all of the limitations of parent claim 14,
SCHULER differs from the claimed invention in that:
SCHULER does not clearly teach: wherein the one or more points for the first control loop include a sensor input.

However, However, WACKER teaches a configuration method and system for thermostats ([0001] “The present invention pertains … to the configuring, setting and adjusting of programmable thermostats of air management systems.”) where the user interface for configuring the thermostat includes setting a point for a sensor input selection (see fig. 14j and [0093] “Setup 2 may include selecting the heat and cool stages, for energization selection and sensor location”)

WACKER is analogous art because it is from the same field of endeavor as the claimed invention and other references of configuration of home automation equipment, and contains overlapping structural and functional similarities; both SCHULER and WACKER operate HVAC equipment by means of a thermostat controller. Both SCHULER and WACKER configure the thermostat controller by means of a user interface.

One of ordinary skill in the art before the application was effectively filed could have modified the teachings of SCHULER to include a sensor input point, as suggested by WACKER. 

One of ordinary skill in the art before the application was effectively filed could have been motivated to make this modification in order to enable algorithm enhancements, as suggested by WACKER ([0128] “Sequencing information may be collected from sensors 79 on node 81 or network binding sensors to allow for sequential staging and algorithm enhancements. Local and non-local sensors may be those for measuring temperature and humidity, and other parameters. The sensors may be situated in various locations such as outside, the controlled space and in or proximate to the air management equipment.”)

Regarding Claim 16, SCHULER teaches all of the limitations of parent claim 1,
SCHULER further teaches:
wherein one or more of the plurality of predefined first control loop parameter options includes an option to define a control parameter of the first control loop, 
SCHULER differs from the claimed invention in that:
SCHULER does not clearly teach: wherein the control parameter includes one or more of: a throttle range, an integral time, a derivative time, an occupancy sensor offset delay and one or more schedule set points.

However, WACKER teaches a configuration method and system for thermostats ([0001] “The present invention pertains … to the configuring, setting and adjusting of programmable thermostats of air management systems.”) where the user interface for configuring the thermostat is part of a mobile device ([0004] “All of the items that need to be done for configuring, setting, adjusting and controlling a system via the thermostat, controller or computer may be done on a PDA”) and includes control parameter setting options for integral and derivative time. (see e.g. fig. 10g “IT” and “DT”, and [0090] “Loop tuning under set may bring forth a screen in FIG. 10g where one may select appropriate set points.” and [0063] and table 6, pages 6-7, defining IT and DT as integral time and derivative time, respectively.”)

WACKER is analogous art because it is from the same field of endeavor as the claimed invention and other references of configuration of home automation equipment, and contains overlapping structural and functional similarities; both SCHULER and WACKER operate HVAC equipment by means of a thermostat controller. Both SCHULER and WACKER configure the thermostat controller by means of a user interface.

One of ordinary skill in the art before the application was effectively filed could have modified the teachings of SCHULER to include the interface on a mobile device, including PID parameter control setting, as suggested by WACKER.

One of ordinary skill in the art before the application was effectively filed could have been motivated to make this modification in order to allow configuration at any time or location as desired (i.e. convenience) as suggested by WACKER. ([0004] “All of the items that need to be done for configuring, setting, adjusting and controlling … may be done on a PDA at any time at a location as desired, possibly remote from the building having the system. Whether at the office, home or other place, one may configure, set and adjust, among other things, with the PDA, parameters and actions of a controller relative to various air management systems at different facilities.”)

Regarding Claim 17, SCHULER teaches:
A non-transient, computer-readable storage medium  having stored thereon instructions that when executed by one or more processors ([0085] “The computer program product may be selectively embodied in any non-transitory computer readable storage medium for use by or in connection with the processor 110 or other processing module of the thermostat 100 that may selectively fetch the instructions from the computer readable storage medium and execute the instructions.”) …  cause the one or more processors … to: 
accept a selection via a user interface ([0024] “user interface 236”) … a first building equipment (e.g. component 22a, see fig. 2) to be controlled by a building controller ( [0029] “the user, technician or installer of the thermostat identifies parameters 105 to the Configurable I/O Manager 114 (via the HVAC Controller 112 and User Interface 236) that includes an HVAC Component Type identification”) from a plurality of predefined building equipment options; ([0029] “…as reflected in Table II of FIG. 5 that is associated with the HVAC Component 22a, 22b, 22c or 22d to be connected to the corresponding terminal 222 of the Thermostat 100.” e.g. temperature sensor inputs, analog control outputs, see [0029] and fig. 5)
accept input via the user interface … that defines a first control loop (fig. 4, interface signal types 402a-402h, see [0028])  for controlling the first building equipment by selecting from a plurality of predefined first control loop parameter options; ([0019] “the Configurable I/O Manager 114 generates and outputs a group of configuration control signals 108a-d for each Configurable I/O Circuit 117 and associated Amplifier Circuit 120 of the Configurable Interface Circiuit 102 based on the parameters 105 identified to configure the connection or terminal controlled by the respective Configurable I/O Circuit 117 and associated Amplifier Circuit 120.” see fig. 2) 
accept a selection via the user interface … a second building equipment to be controlled (e.g. components 22b and/or 22c, see fig. 2)  by the building controller from the plurality of predefined building equipment options; (fig. 6 and [0077] “After completing step 624, the processor 110 may continue processing at step 604 for any other terminals to be configured.”)
accept input via the user interface … that defines a second control loop  (fig. 4, interface signal types 402a-402h, see [0028]) for controlling the second building equipment by selecting from a plurality of predefined second control loop parameter options; ([0019] “the Configurable I/O Manager 114 generates and outputs a group of configuration control signals 108a-d for each Configurable I/O Circuit 117 and associated Amplifier Circuit 120 of the Configurable Interface Circiuit 102 based on the parameters 105 identified to configure the connection or terminal controlled by the respective Configurable I/O Circuit 117 and associated Amplifier Circuit 120.” see fig. 2)
and output the defined first control loop and the defined second control loop for execution on the building controller, ([0019] “the Configurable I/O Manager 114 generates and outputs a group of configuration control signals 108a-d for each Configurable I/O Circuit 117 and associated Amplifier Circuit 120 of the Configurable Interface Circiuit 102 based on the parameters 105 identified to configure the connection or terminal controlled by the respective Configurable I/O Circuit 117 and associated Amplifier Circuit 120.”) 
such that the building controller controls (see fig. 7) the first building equipment in accordance with the first control loop and the second building equipment in accordance with the second control loop. (see [0079] and fig. 7 “a flow diagram is shown of a process 700 performed in the environmental control device 100 when the connection or terminal coupled to the configurable interface circuit 102 is configured as an output type. The process 700 may be performed by the thermostat 100.” including modulating a PWM output according to whether a received signal input exceeds a predetermined setpoint, such as humidity: [0079] “the pre-determined digital setpoint may be a humidity setpoint” described as applicable to each terminal 222, and each equipment component 22, accordingly, applicable to both the first and second control loops.)

SCHULER differs from the claimed invention in that: 

SCHULER does not teach the processor nor user interface as part of a mobile device.

However, WACKER teaches a configuration method and system for thermostats ([0001] “The present invention pertains … to the configuring, setting and adjusting of programmable thermostats of air management systems.”) where the user interface for configuring the thermostat is part of a mobile device ([0004] “All of the items that need to be done for configuring, setting, adjusting and controlling a system via the thermostat, controller or computer may be done on a PDA”) 

WACKER is analogous art because it is from the same field of endeavor as the claimed invention and other references of configuration of home automation equipment, and contains overlapping structural and functional similarities; both SCHULER and WACKER operate HVAC equipment by means of a thermostat controller. Both SCHULER and WACKER configure the thermostat controller by means of a user interface.

One of ordinary skill in the art before the application was effectively filed could have modified the teachings of SCHULER to include the interface on a mobile device, as suggested by WACKER.

One of ordinary skill in the art before the application was effectively filed could have been motivated to make this modification in order to allow configuration at any time or location as desired (i.e. convenience) as suggested by WACKER. ([0004] “All of the items that need to be done for configuring, … may be done on a PDA at any time at a location as desired, possibly remote from the building having the system. Whether at the office, home or other place, one may configure, set and adjust, among other things, with the PDA, parameters and actions of a controller relative to various air management systems at different facilities.”)

Regarding Claim 18, the combination of SCHULER and WACKER teaches all of the limitations of parent claim 17,
SCHULER further teaches:
assign one or more of a plurality of terminals (e.g. terminals 222a and 222ab) of the building controller to the first control loop based at least in part on which of the plurality of predefined first control loop parameter options were selected; (see fig. 4 and [0028] “FIG. 4. As shown in Table I, each of the interface signal types (input or output) that may be selected for configuring a given connection or terminal 222 coupled to the Configurable Interface Circuit 102 is identified by a corresponding one of the states 402a, 402b, 402c (i.e., 402cA as depicted in FIG. 3A and 402cB as depicted in FIG. 3B)” and [0019] “The Configurable Interface Circuit 102 configures a given terminal 222a, 222b, 222c and 222d for the input or output interface signal type for connection to a respective component 22a-22d of the HVAC System 14 based on the configuration control signals 108a-c and another configuration control signal 108d”)
and assign one or more of the plurality of terminals (e.g. terminals 222ab and 222b (for equipment 22b) and/or terminals 222c and 222cd (for equipment 22c)) of the building controller to the second control loop based at least in part on which of the plurality of predefined second control loop parameter options were selected. (see fig. 4 and [0028] “FIG. 4. As shown in Table I, each of the interface signal types (input or output) that may be selected for configuring a given connection or terminal 222 coupled to the Configurable Interface Circuit 102 is identified by a corresponding one of the states 402a, 402b, 402c (i.e., 402cA as depicted in FIG. 3A and 402cB as depicted in FIG. 3B)” and [0019] “The Configurable Interface Circuit 102 configures a given terminal 222a, 222b, 222c and 222d for the input or output interface signal type for connection to a respective component 22a-22d of the HVAC System 14 based on the configuration control signals 108a-c and another configuration control signal 108d”)



Regarding Claim 19, SCHULER teaches:
A method of configuring a controller application (fig. 7) that will execute on a building controller (fig. 2, [0016] “thermostat 100”)  in order to control a building equipment, (fig. 2 [0016] “HVAC system 14”, particularly [0018] “components 22a-d”)
the controller application when executing causing the building controller to receive one or more inputs (fig. 7, digital feedback input 704) from some of a plurality of terminals of the building controller ([0079] “If its is determined that the HVAC Component connected to the current terminal 222 has an interface signal output type, then the processor 110 compares the digital feedback input signal corresponding to the input signal 109 after processing by the ADC 116 to a pre-determined digital setpoint value for the HVAC Component connected to the current terminal 222 (step 704).”)
and to create and output one or more outputs via one or more of the other of the plurality of terminals of the building controller, ([0081] “If it is determined that the digital feedback input signal is greater than the pre-determined digital setpoint value, then the processor 110 under the control of the Configurable I/O Manager 114 causes the signal generator 322 to decrease the PWM signal duty cycle on the configuration control input 108d to the Configurable Interface Circuit 102 associated with the current terminal 222 being processed”)
the controller application customizable to execute on any of a variety of different building controllers and/or to control any of a variety of different building equipment, ([0002] “HVAC systems have various components or devices (e.g., different heating/cooling elements, fans, temperature and humidity sensors, etc) with varied input and output requirements.” see also fig. 5, listing a plurality of different component types) the method comprising: 
allowing a user to specify a piece of building equipment [] ( [0029] “the user, technician or installer of the thermostat identifies parameters 105 to the Configurable I/O Manager 114 (via the HVAC Controller 112 and User Interface 236) that includes an HVAC Component Type identification”)
determining whether the specified piece of building equipment will require a control loop (see fig. 6, 612 “HVAC component is output?” and [0075]) or a monitoring loop; (see fig. 6, 608 “HVAC component is digital input?” and [0074])
when it is determined that the specified piece of building equipment will require a control loop: … based on selection, the … application solicits from the user input as to one or more of the corresponding control loop's output, input and loop parameter configuration;  ([0075] “the processor 110 displays via the User Interface 236 a request for the user or installer to identify a first voltage for a low end of the analog output voltage range to associate with the interface signal output type associated with the selected HVAC System component and a second voltage for a high end of the analog output voltage range (step 614).”)
when it is determined that the specified piece of building equipment will require a monitoring loop: the … application soliciting from the user input as to an input configuration for the monitoring loop; ([0077] “the processor 110 recognizes that the selected identification of the HVAC System component corresponds to an analog input type having a selectable analog input voltage range and displays via the User Interface 236 a request for the user or installer to identify a first voltage for a low end of the analog input voltage range to associate with the interface signal analog input type associated with the selected HVAC System component and a second voltage for a high end of the same analog input voltage range (step 622).”)
regardless of whether the specified piece of building equipment will require a control loop or a monitoring loop: the … application automatically generated IO terminal assignments for the building controller; (see fig. 6 and [0075] “The processor 110 then configures the current identified terminal 22 as an interface signal output type based on the identified analog output voltage range (step 616).” and [0077] “The processor 110 then configures the current identified terminal 22 as an interface signal input type corresponding to the identified analog input type based on the identified analog input voltage range (step 624).”)

SCHULER differs from the claimed invention in that:
SCHULER does not clearly teach a mobile device operating the user interface and configuration application;
SCHULER does not clearly teach: the mobile device application soliciting from the user input as to whether an output type is analog or digital;
SCHULER does not clearly teach converting the configuration into a controller-understandable format and downloading the controller-understandable format for execution on the building controller.



However, WACKER teaches a configuration method and system for thermostats ([0001] “The present invention pertains … to the configuring, setting and adjusting of programmable thermostats of air management systems.”) where the user interface for configuring the thermostat is part of a mobile device ([0004] “All of the items that need to be done for configuring, setting, adjusting and controlling a system via the thermostat, controller or computer may be done on a PDA”) including soliciting input regarding whether an output type is analog or digital (see e.g. figs. 9d, 9f for setting stages and [0120] “Under staging conditions, traditional control algorithm techniques may be used to control the on/off control to the heating coils, cooling coils and fan. When used in a modulating configuration, special analog driver circuits may allow the output from the thermostat to provide 4 to 20 milliamps and 2 to 10 volts for direct interfacing for the control of modulated components.”; e.g. 0 stages is analog only control, staging on/off control is digital.) WACKER also teaches downloading configurations from the mobile device to the building controller ([0004] “Programmed configurations, settings, adjustments and the like may be done with the PDA. … and then download any changes to the respective thermostat, controller, computer or control module of the system.”) for execution by the controller ([0006] “The control mechanism of the air management system of each place may have its own specific configuration and settings which may be different from the others. The technician may go from place to place and download specific configurations and settings with the PDA very quickly and efficiently to the air management system thermostats at these places.”)

WACKER is analogous art because it is from the same field of endeavor as the claimed invention and other references of configuration of home automation equipment, and contains overlapping structural and functional similarities; both SCHULER and WACKER operate HVAC equipment by means of a thermostat controller. Both SCHULER and WACKER configure the thermostat controller by means of a user interface.

One of ordinary skill in the art before the application was effectively filed could have modified the teachings of SCHULER to include the interface on a mobile device and download configurations into the controller from a mobile device, as suggested by WACKER.

One of ordinary skill in the art could have been motivated to make this modification in order to allow configuration at any time or location as desired (i.e. convenience) as suggested by WACKER. ([0004] “All of the items that need to be done for configuring, setting, adjusting, and controlling… may be done on a PDA at any time at a location as desired, possibly remote from the building having the system. Whether at the office, home or other place, one may configure, set and adjust, among other things, with the PDA, parameters and actions of a controller relative to various air management systems at different facilities.”)


Regarding Claim 20, the combination of SCHULER and WACKER teaches all of the limitations of parent claim 19,
WACKER further teaches:
regardless of whether the specified piece of building equipment will require a control loop or a monitoring loop, soliciting information from the user regarding alarms. ([0082] “PDA configuration tool 12 may arrange and store user preferences. A preference selection for units may include SI (C) and US conventional (F). There may be a preference for alert messages” see also fig. 28C, and fig. 33, and [0229] “Then the noted failures, errors and dysfunctions of thermostat 11 may be displayed on PDA 12 as in block 359. In block 360, diagnostic solutions may be presented.”)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119 

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119